IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

WENDY HABEGGER,                     NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-2909

UNIVERSITY OF WEST
FLORIDA, BOARD OF
TRUSTEES, DAVID DICKEY
and WEAR TV CHANNEL 3,

      Appellee.

_____________________________/

Opinion filed June 14, 2016.

An appeal from the Circuit Court for Escambia County.
Terry D. Terrell, Judge.

Cecile M. Scoon of Peters & Scoon, Panama City, for Appellant.

Larry A. Matthews and Raymond F. Higgins, III, of Matthews & Higgins, LLC,
Pensacola, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, MAKAR and WINSOR, JJ., CONCUR.